





(Date)


(Name)
(Address)


Re:    Retention Agreement


Dear Mr. (Name):
You are an important member of CIRCOR’s senior leadership team and your
continued employment with CIRCOR is considered by the Board of Directors as
being important to CIRCOR’s continued success. To avoid the distraction that
might otherwise result in connection with naming a permanent successor as Chief
Executive Officer and to provide an incentive for you to remain with CIRCOR, the
Compensation Committee has approved severance protection for you as set forth
below. If you experience a Qualifying Involuntary Termination during the
Transition Period, CIRCOR (the “Company”) will provide you with Severance
Benefits provided that you timely execute a binding release on the terms and
conditions set forth below.
1.    Transition Period. The “Transition Period” means the period beginning on
the date that a permanent successor commences employment as the Company’s Chief
Executive Officer and ending twelve months thereafter; provided, however, that
the Transition Period shall in all events end immediately before a “Change in
Control” as defined in the Executive Change of Control Agreement, as amended (if
applicable) between you and the Company (the “Change of Control Agreement”).
2.    Severance Benefits. The “Severance Benefits” that may become payable under
this Retention Agreement consist of the following:
(a)    Continued bi-weekly payment of your base salary for 12 months beginning
upon a Qualifying Involuntary Termination. The salary to be continued to you
during this period shall be your annual rate of salary as in effect on the
effective date of such Qualifying Involuntary Termination.
(b)    A lump sum payment of a pro rata portion of the bonus you would have
earned for the calendar year of a Qualifying Involuntary Termination based on
actual performance, as reasonably determined by the Compensation Committee. The
pro rata bonus shall be determined based on your days of active employment
during such year. The lump sum payment shall be paid during the calendar year
following the calendar year of a Qualifying Involuntary Termination, but in no
event later than when active employees receive payment of their bonus.
(c)    The Company shall pay COBRA premiums for you and your spouse under the
Company’s group medical and dental insurance policies for 12 months following a
Qualifying Involuntary Termination or, if earlier, the date on which you are no
longer entitled to such coverage under COBRA rules, if earlier, subject to being
adjusted as determined reasonably necessary to comply with applicable law,
including requirements for coverage proceeds to be nontaxable.






--------------------------------------------------------------------------------



(d)    Reimbursement of up to $20,000 of outplacement assistance costs you incur
during the twelve-month period immediately following a Qualifying Involuntary
Termination, subject to compliance with CIRCOR’s reimbursement policies and
procedures.
Your eligibility to receive the Severance Benefits shall be contingent upon your
executing a form of general release agreement acceptable to the Company within
21 days after receiving it (and which is not revoked by you) and complying with
its terms. The general release agreement shall include your post-employment
obligations, including covenants not to non-compete or solicit our employees for
one year, to protect CIRCOR’s confidential information, to return CIRCOR’s
property, to reasonably assist CIRCOR in any investigation or government audit.
The Company shall deliver a form of general release agreement as described above
to you by hand or at your home address on the Company’s books and records within
five (5) business days after a Qualifying Involuntary Termination. All Severance
Benefits are contingent on the release agreement becoming effective and
irrevocable by the 35th day following a Qualifying Involuntary Termination
provided that the general release agreement is timely delivered to you by the
Company. If the release does not become effective within 35 days, no Severance
Benefits shall be made under this Retention Agreement.
3.    Qualifying Involuntary Termination. You will have experienced a
“Qualifying Involuntary Termination” if the Company terminates your employment
without Cause (as defined in the Change of Control Agreement) during the
Transition Period or you elect to terminate your employment with the Company for
Good Reason beginning as of the appointment of a new permanent Chief Executive
Officer and ending on the last day of the Transition Period. Good Reason for
purposes of this Retention Agreement shall have the same meaning as “Good
Reason” under the Change of Control Agreement except that: (i) “material breach
of this Agreement by the Company” shall mean this Retention Agreement and not
the Change of Control Agreement; and (ii) no event shall constitute Good Reason
unless you provide the Company with written notice of your intention to resign
(the “Notice”) within 30 days after such event, you provide the Company a
reasonable opportunity to cure such event and your employment with the Company
actually ends in a resignation within 30 days after the date you provided such
notice. For purposes of this Retention Agreement, you will also be deemed to
have experienced a Qualifying Involuntary Termination during the Transition
Period if either of the following apply: (i) you receive written notice from the
Company during the Transition Period that your employment will be terminated
without Cause after the Transition Period and your employment with the Company
actually ends in a termination without Cause within 30 days following your
receipt of that notice; or (ii) an event constituting Good Reason occurs during
the Transition Period. Under no circumstances shall a termination of employment
due to death or disability be considered a termination of your employment by the
Company without Cause. In the event that the Company discovers conduct,
non-action or other evidence that constituted grounds to terminate your
employment for Cause, the Company shall have the right to treat your termination
of employment as not being a Qualifying Involuntary Termination and recover
previously paid Severance Benefits.
4.    Relation to Other Plans, Agreements and Arrangements. This Retention
Agreement forms the entire agreement between the parties hereto with respect to
the subject matter contained in this Retention Agreement and, except as
otherwise provided herein, shall supersede all prior agreements, promises and
representations regarding the payments or any other matter set forth in this
Retention Agreement. For the avoidance of doubt, no Severance Benefits shall be
payable under this Retention Agreement if amounts triggered due to employment
termination are triggered under the Change of Control Agreement.






--------------------------------------------------------------------------------



5.    Amendment; Waiver. The provisions of this Retention Agreement may be
amended or waived only by a written agreement executed and delivered by the
Chair of the Company’s Compensation Committee and you. A waiver of any term,
covenant or condition contained in this Retention Agreement or the release shall
not be deemed a waiver of any other term, covenant or condition, and any waiver
of any default in any such term, covenant or condition shall not be deemed a
waiver of any later default thereof.
6.    Taxes. The Severance Benefits are intended to be exempt from Section 409A
of the Internal Revenue Code either as a short-term deferral or under the
involuntary separation pay safe harbor. Each payment and benefit payable
hereunder is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). Payments and benefits under this Retention
Agreement are subject to applicable tax withholding and CIRCOR may withhold
without additional consent by you or otherwise require you to pay to CIRCOR the
amount of any taxes that CIRCOR may be required to withhold before delivering
payment of Severance Benefits to you.
7.    Miscellaneous. Nothing in this Retention Agreement shall be construed as
changing your status as an employee-at-will of the Company during the Transition
Period, and subject to the obligations of the Company set forth above, nothing
in this Retention Agreement shall alter the rights of the Company to terminate
your employment at any time for any reason or for no stated reason or your right
to resign your employment with the Company for any reason or no stated reason.
Nothing in this Retention Agreement shall be construed as resulting in an actual
or constructive termination of your employment at the end of the Transition
Period, and any continuation of your employment with the Company after the
Transition Period will be at-will and be subject to plans and programs of the
Company then in effect and any agreement to which you and the Company are then
parties. This Retention Agreement shall be governed by the laws of the
Commonwealth of Massachusetts.
Please indicate your understanding and agreement with the above by signing the
attached copy of this Retention Agreement and returning it to the Company,
attention of the undersigned.


CIRCOR International, Inc


By: ________________________
Its: ________________________


ACCEPTED AND AGREED:


_____________________________
Date:




